Title: 1760 [i.e. 1761]. Jany. 2nd. Friday.
From: Adams, John
To: 


       Nathl. Bayley Administrator v. Nathll. Niles.—Plea in Abatement. Defendant lives on the Castle, within the Town of Boston but is called of Braintree. It seems he was born in Braintree, owns a House And Land in Braintree, and for about six Weeks past his Wife and family have lived in Braintree. The Question is therefore whether his Non Residence is a good Plea? He has not lived in Town these ten Years, but has been for all that Time, constantly resident, and employed as a Serjeant, and a Matross, on Castle William. His Wife and family have lived, in the Town of Dorchester, for some Years past, till about six Weeks ago when they removed to Braintree and at the House where his Wife and family live, the Copy of this Writ was left.—We are not the Man, that is sued in this Writ. We are not the Defendant in this Action. Mr. Nathl. Niles, the young Gentleman now in study with Mr. Marsh, in Preparation for Colledge, is the Man.—And let him Answer.—For
       We are called Nathl. Niles of Braintree. Now it has been adjudged, that, when a Man is called of such a Town, the meaning is that he is an Inhabitant of that Town, a legal Inhabitant of that Town, entituled to all the Priviledges, and compellible to bear all the Burdens of that Town. Every Man who is of Braintree i.e. an Inhabitant of Braintree, is to be rated by the assessors of Braintree for his Head. But, my Client never has been rated by our Assessors, for many Years. Suppose my Client was poor, should become a cripple or fall sick, what Town must maintain him? Not Braintree most certainly, but Boston. And why? because he is an Inhabitant of Boston and not of Braintree. There is a Difference between of Braintree and in Braintree, And in Case my Client had come into this Town with his Wife and lived here to this day, tho he could not be called of Braintree because he is no Inhabitant and liable to be warned out every day, yet if he had been styled resident in Braintree that would have done. And this is the style they give the Regular officers, for 3 Winters past several Regular officers have wintered in Boston. Several of these Gentlemen have been sued, but they are never styled of Boston, but only resident in Boston. There’s an Instance in this Town. Mr. Gliddens Wife and family, it is well known have lived in this Town chiefly for some Years, tho not constantly, but Mr. Glidden has not. Well now if Mr. Glidden sues any Man must he style himself of Braintree because his Wife and family live here and he comes up, once a fortnight to lodge with her. His Writt would abate, if he should. And I have seen several Writts, wherein he has been concerned as Party, and he has been always styled of Boston. Other Instances innumerable might be quoted. Coll. Brattle is a remarkable one. He did belong to Cambridge. He married a Wife in Boston, and lived with her there in her House, and with her family, so long that People began to take him for a Boston Man and they sued him, several of them sued him by the Name of Wm. Brattle of Boston. He pleaded in Abatement of their Writts, that he was of Cambridge and not of Boston, and he shew’d that he had, once or twice a Year, gone up to Cambridge with his family and stayed a month or two. And therefore as an uninterrupted Inhabitancy is necessary to gain a settlement in any Town and he had not Inhabited constantly in Boston, he abated their Writts, a 10 times stronger Case than this.
       The Castle Men are all considered as Inhabitants of Boston, so that No Minister will marry a Castle Man, till a Certificate is produced that he has been published in Boston.
      